United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 96-2574
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Cesar Hernandez, also known as Frank * Western District of Arkansas.
Hernandez, also known as Ricardo      *
Hernandez,                            *
                                      * [UNPUBLISHED]
            Appellant.                *
                                 ___________

                         Submitted: July 18, 1997
                             Filed: July 24, 1997
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.


      Cesar Hernandez pleaded guilty to being unlawfully present in the United States,
having been previously convicted of a felony and deported, in violation of 8 U.S.C.
§ 1326(b)(1). The district court1 sentenced Hernandez to 30 months imprisonment and



      1
        The Honorable H. Franklin Waters, United States District Judge for the Western
District of Arkansas.
two years supervised release, and he appeals. Counsel filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967), and was granted leave to withdraw. We granted
Hernandez leave to file a supplemental pro se brief, which he has not done. We affirm.

        In his Anders brief, counsel argues that the district court erred in denying
Hernandez a downward adjustment for acceptance of responsibility under U.S.
Sentencing Guidelines Manual § 3E1.1 (1995). We conclude the district court did not
clearly err in denying the adjustment, given Hernandez's repeated illegal reentries into
the United States, his lack of remorse, and his statement that he would reenter again.
See United States v. Thompson, 60 F.3d 514, 517 (8th Cir. 1995) (standard of review);
United States v. Nguyen, 52 F.3d 192, 194 (8th Cir. 1995) (defendant who enters guilty
plea is not entitled to adjustment as matter of right; key issue is whether defendant
demonstrated affirmative responsibility for offense and sincere remorse) (quoted case
omitted); United States v. Rodriguez, 979 F.2d 138, 139-40 (8th Cir. 1992) (no clear
error in denying acceptance-of-responsibility reduction where defendant had history of
repeated illegal reentries into United States; noting "demonstrated propensity" to
repeatedly commit same crime can be considered in evaluating present claim of
contrition).

      Having reviewed the record, we find no other nonfrivolous issues. See Penson
v. Ohio, 488 U.S. 75, 80 (1988). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-